Citation Nr: 0503058	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from August 1943 to 
September 1945.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted service connection for PTSD and assigned 
a 50 percent rating retroactively effective from November 23, 
1998.  The veteran wants an initial rating higher than 50 
percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.

In addition, in statements submitted in November 1999 and 
July 2003, the veteran appeared to raise claims for service 
connection of left ear hearing loss and dental benefits, as 
well as appeared to petition to reopen previously denied 
claims of entitlement to service connection for tinnitus and 
removal of a tumor from below the left eye.  These additional 
claims, however, are not currently before the Board.  
See 38 C.F.R. § 20.200 (2003).  So they are referred to the 
RO for appropriate development and consideration.


REMAND

As a preliminary matter, with regard to the veteran's claim 
that he is unemployable due to the severity of his service-
connected PTSD, the Board has jurisdiction to consider his 
possible entitlement to a TDIU in this appealed claim for an 
increased rating.  The Board has this jurisdiction when that 
issue is raised by assertion or is reasonably indicated by 
the evidence, regardless of whether the RO expressly 
addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  
See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the 
question of TDIU entitlement may be considered a component of 
an appealed increased rating claim only if the TDIU claim is 
based solely upon the disability or disabilities that are the 
subject of the increased rating claim.  VAOPGCPREC 6-96.  
Here, this is indeed the situation.

Nonetheless, the veteran's October 2003 claim for TDIU has 
not been adjudicated by the RO.  So the issue of his 
purported entitlement to a TDIU is reasonably raised from the 
evidence of record in this case.  See EF v. Derwinski, 1 
Vet. App. 324 (1991).  And since the disposition of this 
claim could potentially impact the disposition of his claim 
for a higher rating for her PTSD, and vice versa, the claim 
for a TDIU must be developed and adjudicated by the RO before 
further adjudicating the claim for a higher rating for the 
PTSD.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  This also avoids piecemeal adjudication 
of the claims with common parameters.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board 
realizes that he was provided a letter in November 2003, 
containing a brief explanation of VA's duty to assist and the 
evidence necessary to establish a claim for service 
connection.  But, the RO failed to provide an adequate 
explanation of the VCAA, including notice to the veteran of 
his rights and responsibilities under this law and whose 
ultimate responsibility-his or VA's, it is in obtaining the 
supporting evidence.  And mere notification of the provisions 
of the VCAA, without a discussion of the veteran's rights and 
responsibilities, VA's responsibilities, and the necessary 
evidence to be obtained with regard to the specific issues 
before the Board, is insufficient for purposes of compliance 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

As a consequence, the veteran's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claims, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  The Board 
cannot correct this procedural due process defect; rather, 
the RO must.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Additionally, although the RO obtained some of the veteran's 
VA medical records, it is unclear whether all of his VA 
medical records are on file.  In particular, the Board 
observes that the RO obtained VA medical records dated July 
1998 through November 2000 and from February 2002 through 
October 2003 from the VA Medical Center (VAMC) in Glen Falls, 
New York.   However, it does not appear that the RO attempted 
to obtain any additional VA treatment records, namely those 
from November 2000 to February 2002 and from October 2003 to 
the present.  These records may contain important medical 
evidence or confirmation of his claims.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  

Moreover, the Board points out that a summary of the 
veteran's occupational and educational history, as well as 
his social and recreational history, has not been obtained by 
the RO.  Similarly, the RO has not performed any additional 
research or information so that his education level, skill 
level, and length of unemployment may be confirmed.  

Furthermore, the Board notes that, in November 2003, the RO 
requested that the veteran be afforded another VA examination 
in order to determine whether the veteran's service-connected 
PTSD and hypertensive vascular disease, standing alone, are 
of sufficient severity to realistically render him unable to 
obtain and retain substantially gainful employment.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2004).  However, no such VA examination was scheduled.  A 
determination as to the severity of the veteran's service-
connected disorders are especially important in this instance 
because he also has several significant physical conditions 
that are not service connected and, therefore, cannot be used 
as grounds for increasing the rating for his PTSD or granting 
a TDIU.  In this regard, the Board notes that the veteran, in 
January 1998, was granted nonservice-connected pension on the 
basis that his Meniere's disease with tinnitus and vertigo, 
mitral valve prolapse, and benign prostate hypertrophy 
rendered him unemployable.  

Likewise, a new VA examination is required because the record 
does not contain all of the objective clinical findings 
necessary to properly evaluate the severity of the veteran's 
PTSD under the applicable rating criteria.  To effectively 
evaluate the veteran's PTSD, more recent objective 
characterizations of the veteran's PTSD and associated 
symptomatology (depression, etc.) and Global Assessment of 
Functioning (GAF) score, including an opinion as to the basis 
of such a GAF score, are required.  See Fenderson, supra 
(when the veteran appeals the initial rating assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context - which includes determining whether he is entitled 
to a "staged" rating to compensate him for times since 
filing his claim when his disability may have been more 
severe than at other times during the pendency of 
his appeal).  Consequently, the veteran should be afforded a 
VA mental status evaluation in order to better delineate the 
severity, symptomatology, and manifestations of his PTSD.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Finally, a review of the record reveals that the veteran 
perfected his appeal in September 2000 via submission of 
multiple VA Form 9 (Appeal to the Board).  On one of the VA 
Form 9, he requested a hearing in Washington, DC, before a 
Veterans Law Judge (VLJ) of the Board.  On the other 
September 2000 VA Form 9 and an October 2000 VA Form 9, he 
declined a hearing.  More recently, in a September 2001 VA 
Form 9 the veteran requested a hearing before a VLJ at the 
RO.  However, the veteran's representative, in an informal 
hearing presentation, indicated that the veteran's hearing 
request was related to a claim for an increased evaluation 
for hypertension.  Nevertheless, it is unclear whether, and 
where, the veteran wishes to be afforded a hearing for his 
claim for an increased evaluation for his PTSD.  No hearing 
has been scheduled as of yet.  The Board schedules the 
hearings that are held at the Board, whereas the RO schedules 
those that are held there.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to increased initial 
disability evaluation for PTSD and 
entitlement to a TDIU, and the evidence, 
if any, the RO will obtain for him.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning these claims.  See 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002). 

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claims of 
entitlement to increased initial 
disability evaluation for PTSD and 
entitlement to a TDIU.  The prior 
notification, in a November 2003 letter, 
was insufficient.  The VCAA notification 
also must apprise him of the kind of 
information and evidence needed from him, 
and what he could do to help his claims, 
as well as his and VA's responsibilities 
in obtaining evidence.  And he must be 
given an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claims.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Obtain the complete records of the 
veteran's treatment at the VAMC in Glen 
Falls, New York, from November 2000 to 
February 2002 and from October 2003 to 
the present.

3.  Ask the veteran to supplement the 
evidence of record with an additional 
statement containing more information and 
details concerning his level of 
education, skill level, and employment 
history, including insofar as where and 
when he last worked.  With his 
authorization, obtain and associate with 
the claims file records confirming his 
employment history.  This may require 
having him complete a TDIU application 
(VA Form 21-8940), but if this is not 
required to obtain this information, then 
he need not complete the application.

4.  Schedule the veteran for another VA 
mental status examination to ascertain 
the current severity and manifestations 
of his service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected PTSD, as opposed to symptoms 
referable to any nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between November 
1998 and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus the 
service-connected hypertensive vascular 
disease and other conditions that are 
not service-connected (whether mental 
and/or physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD 
and service-connected hypertensive 
vascular disease, including an opinion 
as to whether he is able to obtain or 
retain substantially gainful employment.  
Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

5.  Also contact the veteran concerning 
his request for a hearing in his VA Form 
9.  Ascertain whether he still wants a 
hearing before a Veterans Law Judge (VLJ) 
of the Board and, if so, what specific 
type of hearing, e.g., central office, 
videoconference or travel Board.  If he 
wants a hearing before a VLJ of the Board 
at the RO (i.e., a videoconference or 
travel Board hearing), schedule him for a 
hearing at the next available 
opportunity.  (Note:  if, on the other 
hand, he elects to have a hearing at the 
Board's offices in Washington, DC, then 
his central office hearing will have to 
be scheduled by the Board and him 
notified accordingly.)

6.  Then readjudicate the veteran's 
claims of entitlement to an increased 
initial disability evaluation for PTSD 
and entitlement to a TDIU in light of any 
additional evidence obtained.  If the 
benefits sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




